tax_exempt_and_government_entities_division department of the treasury internal_revenue_service attn mandatory review mc dal commerce st dallas tx date date number release date legend org organization name oil dollar_figure-01 org address ax pate addrese address employer_identification_number person to contact id number contact numbers voice fax certified mail - return receipt requested dear in a determination_letter dated april 19xxx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective july 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights september 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code on you have filed taxable returns on form s u s_corporation income_tax retum for the year s ended june 20xx 20xx and 20xx with us for future periods you are required to file form_1120 with the appropriate service_center indicated in the instructions for the return you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have te file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely vicki l hansen acting director exempt_organizations examinations cs tak exempt and government entities org address ret org department of the treasury internal_revenue_service exempt_organization sec_135 high street stop hartford ct date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax’ certified mail - return receipt requested dear we have enclosed a copy of cur report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process ifyou request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed ifyou and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues ifa determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice ifyou accept our findings please sign and return the enclosed form_6018 consent fo proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for thase retums if we do not hear from you within days from the date of this letter we you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination of extend the time fixed by faw that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling may call toll-free and ask for taxpayer_advocate assistance prefer you may contact your local taxpayer_advocate at you if you ifyou have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter oalog number thank you for your cooperation enclosures publication publication form_6018 report of examination envelope sincerely revenue_agent letter gatslog number form 886a ‘name of taxpayer schedule noor exhibit ‘yeat period ended parent af the teaser -tneenal revere svice explanation of items 20xx06 org legend org organization name facts xx date city city xyz state org was formed in 19xx org encompasses a small area of approximately acres within the city of city xyz org represents approximately _ households its purpose is to take ownership of private roadways and common areas in a residential development and to provide for their repair and maintenance in addition org was to provide police protection and generally safeguard the health comfort and safety of residents org was granted exempt status in april of 19xx org is a membership_organization local property owners are referred to as members their membership is a consequence of property ownership within the city area only property owners are allowed to join and membership is automatic under provisions of the organization’s by-laws and corporate charter initially organization assessed its members for the funds with which to carry out its activities but had no legal authority to enforce its assessments dues are not obligatory unless there is a provision for them in the deed of the property owner and are used chiefly to defray the costs of printing an annual ditectory and for some smaller social events the organization also conducts various holiday programs and recreational activities for resident members some of which involve additional charges ‘the organization’s primary activity was in the area of public safety and crime prevention asa major part of its efforts in this arca the organization contracted with retired police officers to provide the community with professionally trained security personnel they patrol the area and respond to calls for routine police matters access by non-residents is explicitly restricted and notice is given that any unauthorized vehicles will be stopped if security personnel detect the presence of non-residents in the area non residents are asked to leave ‘the organization’s activities in the city area include removal of deteriorated structures and flora and improvement and maintenance of residential area roads signage drains and open spaces signs are posted at various entry points to the area indicating it is private property in 19xx the state of xyz adopted a statute to allow for the establishment of districts within municipalities the city tax district was formed by area residents since association dues ot assessments were not enforceable taxes were needed for purpose the purpose of providing security services and maintaining association’s common areas and to enforce liens against property owners who failed to pay the assessments the creation of a tax district ensured that all property owners paid their fair share of the expenses of the arca form 886-a aac page -1- ‘department of he teeasury nicrnal revenue service om 886a ‘name of taxpayer schedule no of exhibit ‘yeat peiod ended dipattan of te trea tonal ren sen explanation of items org 20xx06 org leased its roads and common areas to the tax district to limit org’s liability the tax district and association entered into a service_contract the service_contract makes org responsible for the duties it always discharged org sub-contracts its responsibilities to other entities for security and maintenance provisions of the annual contract are essentially unchanged since 19xx org is reimbursed for the serviees it provides at cost from the tax district org does receive tax_return preparation bookkeeping and legal services through the tax district’s budget but this is not disclosed on the the organization’s activities benefit local property owners substantially_all of its financial support comes from assessments imposed by the tax district on the property owners with a minimal portion collected from membership dues its expenses primarily grow out of its security patrol contracts road maintenance activities and social activities legal expenses were substantially increased during the examination year and subsequent year due to the challenge by a local resident to the arrangement with the tax district org later ended its role in security contracts lar sec_501 of the code provides for exemption from federal_income_tax of civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare sec_1_501_c_4_-1 ci of the income_tax regulations provides that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated for the purpose of bringing about civic betterments and social improvements revrul_72_102 1972_1_cb_149 holds that certain nonprofit_organizations of called homeowners’ associations which are formed to administer and enforce covenants for preserving the architecture and appearance of a housing development and to maintain streets sidewalks and other non-residential non-commercial properties in the development of the type normally owned and maintained by a municipal government may qualify for exemption under sec_501 of the code a type usually revrul_74_99 1974_1_cb_131 modified revrul_72_102 to make clear that a homeowners’ association of the kind described in revrul_72_102 must in addition to otherwise qualifying for exemption under sec_501 of the code satisfy the following requirements it must engage in activities that confer benefit on a community comprising a geographical unit which bears a reasonably recognizable relationship to an area ordinarily identified as a form b86-acmerts page -2- department of the treavury-intemmal revenue service fom 886a ‘name of taxpayer schedule no or exhibit ‘year period eaded ‘dapareent ofthe teena tneral revenae sn explanation of items org 20kx06 governmental subdivision or unit or district thereof it must not conduct activities directed to the exterior maintenance of private residences and it owns and maintains only common areas or facilities such as roadways and parklands sidewalks and street lights access to of the use and enjoyment of which is extended to members of the general_public and is not restricted to members of the homeowners’ association section of the statutes states in pertinent part that a district means any of the statutes states in pertinent part that voters may establish a district for any or - section all of a number of purposes including to among other things flat top lake association inc v status pursuant to sec_501 in the 868_f2d_108 involved an organization’s tax exempt association acquired approximately big_number acres of land it constructed a acre artificial lake the land surrounding the lake front was subdivided into lots and sold access to the property was provided by a two-lane road constructed by the association the road is not a public highway and bears a sign at the entrance to the development stating flat top lake association private property members only there are lots in the flat top lake development owned by members tasks performs association of quasi-goveramental the the association members and others those tasks include year-round water and sanitation services snow removal from common areas police protection road and equipment maintenance and maintenance of the dam and other common areas the association is working with local authorities in considering construction of a sewage treatment plant further it has promulgated a disaster relief plan in the event of failure of the dam and it supplies a backup water supply to the nearby city of beckley a city of some big_number population nature for the court concluded that the flat top lake association did not qualify for exempt status under sec_501 because it did not represent a community as the term is described in the published precedent the area served did not bear a reasonably recognizable relationship to an area ordinarily identified as a governmental subdivision or a unit or district the court further held that the benefits of the organization were limited to its members and benefits were not enjoyed by the general_public the exclusionary nature of the organization where benefits were limited to members indicated that the organization was not organized for social welfare but for form 886-acrev 4-é8 page -3- department of the treasury - internal_revenue_service fom 886a ‘name of taxpayer schedule no of exhibit ‘year period ended explanation of items partment of the teeanaey rtmal ravens son org the private benefit of its members government's p revrul_74_99 1974_1_cb_131 is a key published precedent concerning org’s right to continued exemption the ruling cites the following requirements the organization must engage in activities that confer benefit on a community comprising a geographical unit which bears a reasonably recognizable relationship to an area ordinarily identified as a governmental subdivision or a unit or district thereof the organization must not conduet activities directed to the exterior maintenance of private residences and it owns and maintains only common areas or facilities such as roadways and parklands sidewalks and street lights access to or the use and enjoyment of which is extended to members of the general_public and is not restricted to members of the homeowners’ association the 868_f2d_108 confirmed the criteria in the revenue_ruling even though the flat top lake association performed many more quasi governmental activities than org the court still ruled that the organization did not qualify for exemption because its size was not reasonably recognizable as a governmental subdivision and the benefits provided served the organization’s members org serves a members only area non-residents of the city area without regard to their activities such as fishing bicycling or enjoying the local park further non-residents are warned away and informed the roadways and common areas maintained in the course of the organization’ activities are private property and not for public use benefits of the maintenance are restricted to property owners security personnel expel all those who are determined to be as stated in the flat top lake case although it is unquestionably their right to do so when a group of citizens elects to separate themselves from society and to establish an entity that solely advances their own private interests no potential for general social advancement is implicated the requirements expressed in rev_rul have not been met taxpayer's po the organization's position has not been made known conclusion since the organization’s activities serve the private benefit of its members it is not operated for the promotion of social welfare accordingly it does not qualify for exemption from federal_income_tax under sec_501 c of the code further since org is not organized for pleasure recreation or other non-profitable purposes it does not qualify for exemption from federal_income_tax under sec_501 c of the code form 886-amas page -4- ‘deparuneat ofthe treasury -tateroal reveaue service foun 886a ‘name of taxpayer schedule noor exhibit ‘year period ended ‘dapactct ofthe taasuny - otal rovers sani explanation of items 20xk06 org similarly since the organization's revenues ate not primarily from member assessments it does not qualify as a homeowner’ association under section dollar_figure of the code org appears to be properly described by sec_277 as a membership_organization which is not exempt from taxation form 886-arer4-69 page -5- deparment of the teeasury - internal_revenue_service
